UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6670


JOSEPH LAGANA,

                 Plaintiff - Appellant,

          v.

BOBBY SHEARIN, Warden; DR. COLLIN OHEY; DR. AVA JOUBEIT; PA
GREG FLUIY; JANICE GILLMORE; ESTATE BARBARA NEWLON; RN BILL
BEEMON; RN MONICA METHERY; RN KRISSY CORTEZ; RN CARLA BUCK;
RN DAWN HAWK; LPN KELLY; LPN VICKIE; LPN MICHELLE; LT WILT;
SGT ZAIG; LT M. YACENECH; CHRISTINE B.; JANETTE SIMMONS;
CHAPLAIN LAMP; FRANK BISHOP, Warden; PA LUM; RN MARTIN; J.
MICHAEL STOUFFER, Commission; SCOTT OAKLEY; SHARON BAUCOM;
DR. GETACHEW; PATRICIA DOVE; RHONDA SKIDMORE; LPN JANE; PA
GREG FLURY; LPN KIM; DR. ODIFIE; CORIZON, INC.; WEXFORD
HEALTH; CMS,

                 Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:14-cv-00970-PJM)


Submitted:   July 29, 2014                 Decided:   August 1, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Lagana, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph      Lagana        appeals     the    district       court’s     order

dismissing       without    prejudice       his     42    U.S.C.    §     1983     (2012)

complaint    for      failure    to    comply     with    Federal   Rule      of    Civil

Procedure 8(a)(2). ∗        28 U.S.C. § 1915A(b) (2012).                This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),    and    certain       interlocutory      and    collateral       orders,     28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                         Because Lagana

may proceed with his timely claims by amending his complaint to

provide a “short and plain” statement of the facts showing his

entitlement to relief, see Fed. R. Civ. P. 8(a)(2), the order he

seeks to appeal is neither a final order with respect to those

claims    nor    an    appealable       interlocutory      or   collateral         order.

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d

1064, 1066-67 (4th Cir. 1993).

            Accordingly,         we     dismiss     the    appeal       for   lack    of

jurisdiction.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




     ∗
       Lagana does not contest on appeal the district court’s
dismissal with prejudice of his claims that were barred by the
statute of limitations.



                                           2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3